Coyote Resources, Inc. 5490 Longley Lane Reno, Nevada 89511 November 29, 2010 Via Edgar Transmission Securities and Exchange Commission Division of Corporate Finance Washington, DC 20549 Mail Stop 3720 Attn: John Zitko Re:Coyote Resources, Inc. Form 8-K, as amended Filed October 12, 2010 File No. 000-52512 Dear Mr. Zitko: On behalf of Coyote Resources, Inc. (the "Company"), we received your letter dated November 12, 2010, regarding the Company’s Form 8-K, as amended, filed October 12, 2010 (“Form 8-K”), with the Securities and Exchange Commission (“Commission”).The Company anticipates that it will be able to provide the requested information and file an amended Form 8-K with the Commission on or before December 3, 2010. Of course, if you should require any additional information or clarification, please do not hesitate to contact the undersigned.Thank you. Sincerely, Coyote Resources, Inc. /s/ Earl Abbott Earl Abbott President 1
